UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QuarterlyReport pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended April 30, 2011 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:000-54400 Axius Inc. (Exact name of registrantas specified in its charter) Nevada 27-3574086 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6A Easa Al Gurg Tower, 6th Floor, Baiyas Road, P.O. Box 186549, Dubai UAE (Address of principal executive offices) 00971 44475722 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 daysx YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 7,050,000 common shares as of June 7, 2011. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 2 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3: Quantitative and Qualitative Disclosures About Market Risk 5 Item 4T: Controls and Procedures 5 PART II – OTHER INFORMATION Item 1: Legal Proceedings 6 Item 1A: Risk Factors 6 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3: Defaults Upon Senior Securities 6 Item 4: Removed and Reserved 6 Item 5: Other Information 6 Item 6: Exhibits 6 1 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of April 30, 2011 and October 31, 2010 (unaudited); F-2 Statements of Operations for the three and six months ended April 30, 2011 and 2010 and period from September 18, 2007 (Inception) to April 30, 2011 (unaudited); F-3 Statements of Stockholders’ Deficit for period from September 18, 2007 (Inception) to April 30, 2011 (unaudited); F-4 Statements of Cash Flows for the period ended April 30, 2011 and 2010 and period from September 18, 2007 (Inception) to April 30, 2011 (unaudited); F-5 Notes to FinaNotes to Financial Statements; These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended April 30, 2011 are not necessarily indicative of the results that can be expected for the full year. 2 AXIUS INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (unaudited) As of April 30, 2011 and October 31, 2010 April 30, October 31, ASSETS Current Assets Cash and equivalents $ $ Prepaid expenses Other Assets Investment in French Cosmetic Centre Ltd -0- Inventory – cosmetics -0- -0- TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Due to HMM Corporate Services Ltd. $ $ Accrued Liabilities Total liabilities Stockholders’ Equity (Deficit) Common Stock, $.001 par value, 90,000,000 sharesauthorized, shares issued and outstanding as of April 30, 20117,050,000 shares Preferred Stock, $.001 par value, 10,000,000 sharesauthorized, -0- shares issued and outstanding -0- -0- Additional paid-in capital Deficit accumulated during the development stage (249,899 ) ) Total stockholders’ equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ See accompanying notes to financial statements. F-1 AXIUS INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (unaudited) Three and Six Months Ended April 30, 2011 and 2010 and Period from September 18, 2007 (Inception) to April 30, 2011 Three Months Ended April 30, 2011 Three Months Ended April 30, 2010 SixMonths Ended April 30, 2011 Six Months Ended April 30, 2010 Period from September 18, 2007 (Inception) to April 30, 2011 Revenues Foreign currency translation $ ) $
